Citation Nr: 0713755	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 25, 2003 to November 13, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia , South Carolina , which denied the benefit sought 
on appeal. 
 
The issue of entitlement to an evaluation in excess of 30 
percent from November 14, 2004 for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington , 
DC .
 
 
FINDING OF FACT
 
From April 25, 2003 to November 13, 2004 the veteran's PTSD 
was not manifested by more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.
 
 
CONCLUSION OF LAW
 
From April 25, 2003 to November 13, 2004, not more than a 30 
percent schedular evaluation is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).
 
 



REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 and 
December 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, and any questions as to the 
appropriate effective date to be assigned is moot.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations, he testified at a Board video 
conference hearing, and there is no pertinent evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.  
 
Background
 
In March 2002, the veteran was awarded Social Security 
disability benefits based on a discogenic back disorder, and 
an anxiety disorder.
 
During a VA examination in June 2002 the veteran reported 
that since his last examination he had been seeing a 
physician every six weeks for individual therapy. The 
examiner opined that the veteran seemed to exaggerate how 
much treatment he was getting or how often he was seen, and 
he tended to contradict himself, making some information a 
bit questionable.  The veteran reportedly attended weekly 
PTSD group therapy sessions.
 
The veteran reported that he had two children with whom he 
was close, seeing them two to three times per week.  For the 
last three years he has had a girlfriend who occasionally 
stayed with him.  In general they got along with occasional 
conflicts.  He reported that his anger could cause a problem. 
He reported having several friends with whom he talked, 
played games, or watched television with.  Reportedly, he 
sometimes visited friends, but most of his time his spent 
alone.  He reported liking to listen to music, walk in his 
yard, play with his dog, and attend VA groups.  He reported 
drinking about six beers and a pint of liquor one to two 
times a week.  The veteran reported that he had been disabled 
since 1999 due to a back injury; however, prior to his injury 
he worked at various mills for about twenty years.
 
During evaluation the veteran was alert, oriented and 
attentive.  His mood was somewhat dysphoric and his affect 
constricted.  His speech was of regular rate and rhythm. 
 There was no evidence of psychomotor agitation or 
retardation.  The veteran's eye contact was good and he was 
cooperative with the examiner, although at times he tended to 
misrepresent information in a minor fashion.  His thought 
process was logical and coherent.  His thought content was 
devoid of any current auditory or visual hallucinations. 
 There was no evidence of delusional content noted and he 
denied current suicidal or homicidal ideation.  His memory 
was slightly impaired for immediate information, but fairly 
intact for recent and remote events.  He was able to 
concentrate well enough to spell "world" backwards but was 
unable to interpret a proverb.  His intelligence was 
estimated to be in the average range and the veteran had 
partial insight into his current condition.  The Global 
Assessment of Functioning (GAF) score assigned was 56.  The 
examiner concluded that the veteran's ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner was moderately impaired.
 
In an undated statement, a treating physician indicated that 
since the events of September 11, the veteran was unable to 
travel for a personal hearing due to chronic PTSD symptoms of 
panic, intrusive thoughts, fear and extreme anxiety and a 
strong avoidance response, which left him feeling unsafe 
outside of his home and severely limited his social 
interaction.  When he did leave his house for treatment it 
caused significant distress, and he remained hypervigilant 
even within the hospital setting.  Chronic fear and anxiety 
were also present in his own house to such an extent that he 
often carried a gun while inside.  The veteran had recently 
stopped all alcohol use in order to further his PTSD 
recovery.
 
At a July 2003 VA examination, the veteran reported insomnia, 
and that his sleep varied but was disrupted.  He reported 
almost daily war nightmares, problems with irritability, and 
easily losing his temper.  He reported problems with 
depression and being more depressed and isolated recently.  
The veteran reported a sense of estrangement from others 
because of the friends he lost in Vietnam .  The veteran 
thought his memory and concentration were good, but mental 
status examination was noted not consistent with this 
report.  The veteran reported drinking approximately a six 
pack a day of beer.  He reported blackouts and periodic 
suicidal thoughts and he thought of killing himself the night 
prior to the evaluation by shooting himself.  He reported 
having access to guns including a shotgun and pistol.  He did 
not want anyone to take his guns away from him because he 
would not have any way to defend himself if the Vietnamese 
came around.  He stated he "saw" Vietnamese people around 
everywhere and last "saw" them two days before the 
examination.  He reported hypervigilance and being so angry 
and irritated at times that he became homicidal.  The veteran 
attended the PTSD group and was treated with Zoloft and an 
unknown sleep medication at the VAMC.  
 
The examiner noted that the veteran walked into the room and 
faced his chair at an angle to the door in a very dramatic 
way.  The examiner indicated the veteran knew the date, but 
reported an incorrect date.  He sat in a chair with his legs 
shaking and got up a couple of times during the evaluation 
and looked out the door.  His speech was slow and halting.  
He had poor eye contact.  He frequently was looking at the 
door when not getting up and checking it.  When asked about 
his mood he said it was "okay, I guess".  His affect was 
blunted.  His thought processes were logical, goal directed, 
and without loose associations.  The veteran reported 
"seeing" Vietnamese everywhere, but he denied frank 
hallucinations or delusions.  The veteran was able to 
register three objects and recalled one of three objects 
after five minutes even with prompts. He was not able to 
spell "world" forwards.  He was unable to perform 
calculations.  The examiner opined that the veteran was a 
very poor historian, yet he demonstrated a capacity for 
abstract reasoning as evidenced by his interpretation of a 
proverb and similarities.  His judgment to a hypothetical 
situation was good.
 
The examiner noted that the veteran continued to meet the 
criteria for a diagnosis of PTSD.  She questioned, however, 
whether he might be doing some exaggeration of symptoms due 
to his mental status examination.  The examiner stated that 
on the last mental status examination, he was able to do 
things such as spell "world" forwards and backwards, 
perform calculations, and recall objects after five minutes.  
This time he was even unable to spell his last name 
backwards, and could not spell "world" or "house".  He 
gave approximate answers for the date.  He continued to have 
problems with alcohol dependence which contributed to his 
disability.  The examiner recommended the veteran receive 
psychological testing to check for memory and other cognitive 
deficits due to the dramatic change between the last two 
evaluations.  The examiner stated that assuming the veteran 
was not exaggerating his cognitive deficits or emotional 
distress.  She estimated his overall level of disability to 
be within the severe range.  Assuming that he has declined 
cognitively as much as he presented, he would not be able to 
handle his own funds.  
 
The veteran was hospitalized at a VA facility from July to 
August 2003 for relapse and at the urging of his outpatient 
therapists.  It was noted the veteran had been suffering from 
PTSD.  He reportedly was reliving experiences and phenomenon 
with associated symptoms.  He reported complications such as 
persistent anhedonia, apathy, episodes of depression with 
suicidal preoccupation, anger, erratic moods, an erratic 
temper.  He reported insomnia due to recurring nightmares, 
panic anxiety attacks, social isolation, occasional extreme 
alienation, hypervigilance, hyperalertness, paranoid 
guardedness, and startle response to loud unexpected sounds 
and noises.  He reported dysfunctionality with relationships 
and at work secondary to angry and wild moods, and 
temperament precipitated by frequent PTSD reliving 
experiences.
 
On examination the veteran was aloof, tense, apathetic, and 
guarded looking.  His affect was flat.  The veteran reported 
persistent anhedonia and no social life due to chronic PTSD.  
He reported flare-ups with stress and an inability to cope 
and function.  He reported severe avoidance and numbness as a 
pathological way of coping with his PTSD.  He reported combat 
acquired conditioned behaviors with hypervigilance, 
hyperalertness, mistrust, paranoid guardedness and startle 
response to loud noises and upon spotting strangers.  His 
mood was dull and dysthymic with mild psychomotor 
retardation, negative feelings like intense survivor guilt, 
other guilt, self doubt, anger, resentment, insecurity and 
low self esteem rooted in his traumatic, negative and painful 
experiences of war and related losses.  He reported recurring 
nightmares with violent war themes, which woke him up 
sweating, shaky and afraid to go back to bed.  This 
reportedly led to persistent insomnia, memory lapses and 
gaps, mental confusion.  Reportedly there was distractibility 
whenever symptoms flared up due to heightened levels of 
stress and anxiety, and due to intrusive thoughts, memories, 
and images of Vietnam and war.  When not preoccupied with 
Vietnam and war  he was reported as oriented times three with 
fairly intact memory and recall.  The remainder of the mental 
status study in line with severe PTSD in acute relapse.  It 
was opined that the veteran was unemployable due to chronic, 
severe PTSD with persistent symptoms and distressing frequent 
flare-ups.
 
At a September 2003 VA examination the veteran reported 
having nightmares and staying up nights.  He reported seeing 
a psychiatrist at the VA for medications, but he was not sure 
how many he used or what they were.  He stated he went to 
group therapies every couple of months.
 
The examiner opined that the veteran's answers were evasive.  
Sometimes he refused to answer or indicated he did not 
comprehend the question.  It was the examiner's impression of 
the veteran's response style that his answers and ability to 
respond to questions was selective with regard to those bits 
of information that he would provide.  The examiner indicated 
that the veteran would not answer the questions about his 
alcohol consumption history but repeatedly insisted "I am 
trying to quit."  He was not was married, but had fathered 
three children.  He reportedly last worked in 1988 and 
received Social Security Disability.
 
The veteran was irritable in responding to the examiner's 
questions.  His hygiene and grooming were fair overall his 
appearance was normal and appropriate for the situation.  
Motor activity was in the normal range and no abnormal 
movements were noted.  The veteran had fair to good eye 
contact.  His speech was halting and quite circumstantial at 
times.  He tended to be oppositional with regard to some 
questions and repeated them back without responding.  He 
refused to provide his correct date of birth.  He stated that 
the current year was 2002 and the next holiday was Veterans' 
Day.  He stated that Bill Clinton was president.  The 
examiner noted that the juxtaposition of the date of 2002 
with the previous president was an atypical type of thinking 
and memory problem.  It did indicate some invalid 
responding.  
 
The veteran described his mood as "feeling like sh-".  At 
this point he became quite fluent in reporting his problems 
and concerns.  His affect was irritable.  He reported having 
suicidal thought the morning of the examination by turning a 
gun on himself.  He also reported having homicidal thoughts 
earlier that day.  He reported hearing voices which talked 
about Vietnam regularly to include the day of the 
examination.  His reality testing was poor.  He reported 
seeing Vietcong moving around on the streets when he was out 
in public.  

The veteran was administered the Mississippi scale, Miller 
forensic assessment of symptoms test.  The examiner noted the 
veteran was oppositional and uncooperative during the test 
administered.  The test battery originally intended to 
include the reputable battery of assessment and 
neuropsychological symptoms, the test of malingering memory, 
the 21 item test, and the MCMI-2.  The examiner, however, was 
unable to complete this test battery.  

The interpretation that could be made from the test data 
available on the Mississippi scale was that the veteran 
reported a level of combat related stress disorder that would 
fall into the severe range.  His responses on the test of 
psychiatric symptom malingering fell strongly indicated 
exaggeration of psychiatric symptoms.  For example, the 
appellant stated that he experienced hallucinations that 
lasted for days, that his mood swings were associated with 
paranoia and that his hallucinations sometimes occurred from 
either right or left ear, and not from both at the same time.  
These responses were judged to be atypical and not consistent 
with valid psychiatric conditions.  He was unable to report 
basic personal history information also known to be 
associated with simulated cognitive deficits.  

Lastly, his performance on the 15 item test, which was a four 
strategy (below minimum performance) validity indicator would 
suggest that the veteran was completely incapable of 
independent functioning.  However, he was not able to provide 
any of the five sets of information on immediate recall, he 
only produced 2 of 15 other items.  This response level was 
inconsistent with the veteran's evident level of adaptive 
functioning.  He also was able to produce a clock face 
drawing that was within normal limits, a test, which would 
not be expected to be performed with the 15 item test 
performance being so low.

In summary, the examiner opined that psychometric data 
clearly indicated the veteran was exaggerating cognitive 
symptoms.  Furthermore he was reporting psychiatric symptoms 
that were not consistent with recognized and typical 
symptoms.  There was evidence from clinical history and test 
data that PTSD were part of the veteran's mental profile.  
The appellant was judged to be unreliable in reporting his 
alcohol consumption, and the examiner opined that this must 
be considered as a primary factor causing social and 
occupational impairment.  His oppositionality and the 
evasiveness were all judged consistent antisocial and 
schizotypal personality traits.  The examiner concluded that 
the veteran's level of disability due to these alone was mild 
to possibility moderate.  Additional impairments come from 
alcohol dependence and a long standing character disorder.  
The veteran did not appear to be competent to mange funds in 
his own best interest.  

In a November 2003 letter, the veteran objected to the 
September 2003 VA examination finding that he was not 
competent to handle his funds due to his mental state.  

In a November 2003 letter VA clinical psychologist, R.H., 
indicated that the veteran was able to pay his bills and 
handle his funds in his own best interest.  This psychologist 
indicated that the veteran's current mini mental status 
examination was 20/30 indicating mild to moderate cognitive 
difficulties and although his cognitive deficits and PTSD 
lead to severe symptoms at times.  The examiner opined that 
the appellant appeared to be very capable of waiting until 
his mood and concentration were not at a low level in order 
to complete tasks of daily living, including finances.  

A December 2003 report from Edwin Donald Dyer, Ph.D., 
indicated that the veteran's PTSD symptoms appeared 
throughout all aspects of his life and was totally disabled 
due to PTSD, but was capable of handling his financial 
affairs.

VA treatment records dated December 2002 to March 2004 
indicate in February 2003 the veteran was panicking when 
leaving his house with symptoms of isolation, fearfulness and 
anxiety.  His nightmares were reportedly more severe since he 
stopped drinking alcohol.  Mental examination showed he was 
alert and oriented times three with eye contact fair, 
although frequently distracted by external noises.  
Psychotherapy notes dated in March 2004 record the veteran 
was being well groomed.  He was tense with a depressed mood 
and anxious.  His affect was constricted, and thought 
processes were linear with no hallucinations.  The veteran 
stuttered at times when anxious.  Thought content was 
rational and suspiciousness was described as hypervigilant 
and isolative secondary to distrust.  

Medical notes dated in June 2003 show that the veteran 
reported he was back to drinking to "self medicate" his 
PTSD.  The representative stated that alcohol was not his 
problem but daily intrusive thoughts were.  The veteran's 
therapist, R.H., noted he received the appellant's prior VA 
examination results and did not feel he malingered or 
exaggerated his symptoms.  A GAF score of 45 was assigned.  

A May 2004 letter from R.H., and cosigned by L.B., M.D., 
states that the veteran's PTSD symptoms led to severe 
occupational and social impairment.  His mood was described 
as chronically anxious and often paranoid.  He reported panic 
attacks, intrusive thoughts, fear, and anxiety.  The veteran 
remained hypervigilant even within the hospital setting.  He 
was severely isolated with little family contact.  The 
veteran's cognitive impairments were judged to be episodic 
but significant, and worsened with anxiety. 

VA treatment records dated April to June 2004 showed 
treatment for PTSD.  Psychotherapy notes dated in May 2004 
indicate the veteran was anxious and depressed.  His thought 
processes were linear and there were no hallucinations.  The 
veteran was hypervigilant and isolative.  The veteran 
reported suicidal ideations, but he stated he did not want to 
act on those thoughts.  The veteran reported that his brother 
lived near by and might see him every other week.  The 
appellant felt he needed to end a relationship with a female 
friend.  The examiner opined that the appellant needed to 
decrease alcohol intake before re-applying to Salisbury VAMC.  

An August 2004 letter from R.H., again cosigned by L.B., 
M.D., rebutted the findings on the September 2003 VA 
examination.  It specifically disagreed with the finding that 
the veteran had a personality disorder and was exaggerating 
his symptoms.  The letter was similar in content to the 
letter of May 2004, noted above.  

In a September 2004, VA clinical psychologist C.D. opined 
that the veteran was severely disabled and unable to work.  
It was noted that the veteran completed a six week inpatient 
program but he was totally disabled.  The psychologist opined 
that to require the veteran to work would cause harm to 
himself and others.  The veteran was judged to have daily 
intrusive thoughts, severe anxiety, anger, depression, 
flashbacks; and sleep deprivation which contributed to 
cognitive clouding.  His behavior was noted as unreliable and 
unpredictable.

At his October 2004 VA examination the September 2003 
findings of symptom exaggeration and malingering were noted.  
The examiner noted that the veteran presented with the same 
symptoms.  He reported insomnia, that he slept only one or 
two hours at a time and slept from approximately 1:00 am to 
8:30 am.  He reported nightmares six days a week about a 
fellow soldier who was "blown up."  He reported daily 
intrusive thoughts, spending his time alone, some homicidal 
thoughts when angry, and periodic suicidal thoughts.  His 
last suicidal thoughts dated from two days prior to the 
evaluation, however, he also stated that he had suicidal 
thoughts the morning of the evaluation.  The veteran reported 
hallucinations telling him "I'm going to kill you," three 
to five times a week.  He reported sometimes "seeing" the 
Vietcong at night every few days.  He reportedly quit 
drinking alcohol three or four months prior to this 
evaluation, although his sister reported that he continued to 
drink because it made him feel better.  The examiner 
September 2003 VA report was reviewed.  

Mental status examination in October 2004 revealed the 
veteran to be somewhat disheveled.  He did not report the 
correct date or place of examination.  He made poor eye 
contact.  There was no evidence of psychomotor agitation or 
retardation.  His speech was a regular rate, rhythm, and 
volume.  He described his mood as up and down.  His affect 
was flat.  His thought processes were logical and goal 
directed without evidence of looseness of associations.  He 
reported seeing Vietcong out his windows at night and having 
auditory hallucinations.  There was no response to internal 
stimuli throughout the interview.  There was no evidence of 
delusional beliefs.  When asked to register objects he was 
unable to register more than one object of three.  He was not 
able to recall any of the objects.  He could not spell his 
name when asked to, and would not attempt to spell it 
backwards.  He was unable to perform the calculation 100 
minus 60 but did say that 100 minus 75 equal 25.  He was a 
very poor historian, and was unable to interpret proverbs.  
He reported periodic suicidal thoughts but was inconsistent 
as to when his last suicidal thoughts occurred.  He reported 
some homicidal thoughts when angry but denied current 
homicidal ideation.  

The examiner opined that the veteran's presentation was again 
consistent with malingering.  He gave approximate answers to 
questions.  He was able to talk coherently when giving 
symptoms of PTSD.  Yet, was unable to spell his own name, or 
state the place of the examination.  He was able to perform 
calculations but unable to interpret proverbs.  The examiner 
opined that the veteran's symptoms were not consistent with 
PTSD, and he reported insufficient symptoms for a diagnosis.  
Although he reported that he stopped drinking alcohol three 
or four months prior to the evaluation, he had a history of 
alcohol dependence, and his sister indicated he continued to 
drink.  

Based on two evaluations and psychological testing performed 
by a previous VA examiner, the examiner opined that the 
veteran was malingering.  He diagnosed the veteran with 
alcohol dependence, and a personality disorder, not otherwise 
specified.  No further evaluation was indicated as the 
presentations were each consistent with malingering.  This 
examiner suggested the veteran be evaluated by the one 
examiner who has not evaluated the veteran.

Another letter dated October 2004 from R..H., again rebutted 
the findings on the September 2003 VA examination, 
specifically the assertion that the veteran exaggerated his 
symptoms.  R.H. indicated that the September 2003 VA 
examination made several understandable errors given the 
veteran's increasing cognitive problems, distrust and anger.  
R.H. stated that the apparent exaggeration of cognitive 
status was a part of the veteran's worsening of cognitive 
symptoms and given his language difficulties many of the 
apparent exaggerations were examples of the veteran's 
answering without understanding the words.  R.H. stated that 
the veteran referred to his intrusive thoughts as 
hallucinations.  There also seemed to be some confusion as to 
the veteran's birth date.  R.H. indicated the computerized 
patient records system records the September 2003 examiner 
used were incorrect.  R.H. opined that the veteran suffered 
from PTSD with dementia.

At a November 2004 VA examination, the veteran was seen by an 
examiner who had not previously evaluated the veteran.  The 
veteran was found to be alert and oriented to personal 
information and place.  His temporal orientation was normal.  
He stated he was having trouble sleeping and when he did 
sleep he awoke in a sweat and nervous.  The appellant stated 
that he had combat related nightmares, and almost nightly 
flashbacks during which he "saw" Vietcong.  He reported 
thinking about Vietnam daily.  The veteran stated that he did 
not feel safe in a closed in room.  

The veteran was administered the Test of Memory Malingering 
which showed scores significantly below chance as well as 
below the cutoff for exaggeration of memory difficulties.  He 
was administered the Miller Forensic Assessment of Symptoms 
Test.  His total score was significantly elevated, indicating 
that he might be malingering mental illness.  The veteran 
endorsed items and patterns of items that were consistent 
with exaggeration or malingering.  Specifically, he endorsed 
many items on the Rare Combination and Unusual Hallucinations 
Scales.  Both scales were used to differentiate between 
malingerers and honest responders.  The Rare Combinations 
Scale includes psychological symptoms that were rarely seen 
in combination.  The Unusual Hallucinations Scale included 
items that were extremely rare in genuine psychiatric 
patients.  The veteran endorsed both rare symptoms and 
symptom combinations that were inconsistent with recognized 
psychiatric disorders.  In addition, he endorsed the 
suggestibility item, indicating that he reported an unusual 
symptom when it was suggested to him that it might be a sign 
of mental illness.

The examiner noted that the veteran's performance on the 
psychologic consultation was consistent with extreme symptom 
exaggeration and probable malingering.

Criteria

The veteran's PTSD is rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 U.S.C.A. § 7104(d) the Board is to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996). The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993).

Analysis

From the period April 25, 2003 to November 13, 2004, the 
Board finds that the preponderance of the evidence is against 
finding that PTSD causes occupational and social impairment 
with reduced reliability and productivity.  

In this regard, VA examinations since June 2002 have found 
the veteran to exaggerate his symptoms of PTSD.  VA 
examinations which have found the veteran's evaluations 
consistent with malingering and exaggeration of symptoms 
include those in June 2002, July 2003, September 2003, 
October 2004, and November 2004.  The Board notes that four 
of those examinations were conducted by different examiners, 
and they included extensive testing and detailed explanations 
of their findings.  In fact, one examiner indicated that she 
examined the veteran, found that his combat stressors met the 
criteria for PTSD, found that the appellant continued to have 
symptoms of PTSD, but found that he was exaggerating his 
symptoms and malingering.

In contrast, VA clinical psychologist, R.H., has contradicted 
the examiner's findings on malingering and exaggeration based 
primarily on the premise that the veteran's PTSD symptoms 
were severe due to trauma in Vietnam with no further 
explanation as to why the four examiner's were incorrect in 
their findings.  In October 2004, R.H. indicated that the 
September 2003 examiner's findings in particular were in 
error.  There is no indication that R.H. conducted any 
specific testing to indicate if the veteran was malingering 
other than the repeated findings of a Mini-Mental State 
Examination.  Findings of any other testing conducted by R.H. 
are not of record.  R.H. also disagrees with the VA 
examiner's diagnoses of personality disorder, but failed to 
give clinical information explaining why that diagnosis was 
incorrect.  

A letter dated November 2003 and a private medical report 
from Edwin Donald Dyer, Ph.D. dated in December 2003 
indicated that the veteran was totally disabled from PTSD, 
but capable of handling his funds.  These letters were in 
response to a lengthy examination conducted by a September 
2003 VA examiner who found the veteran's psychometric data to 
clearly indicate exaggeration of cognitive symptoms; however; 
based on the veteran's behavior at the examination the 
examiner noted that he did not appear competent to mange his 
own funds.  It was noted from R.H. that although the veteran 
was severely impaired he waited until his mood and 
concentration were not at a low level in order to pay his 
bills and accomplish other tasks of daily living.  

In a letter dated in October 2004, R.H., indicated the 
September 2003 VA examiner's findings were in error and that 
he misinterpreted the veteran's severe symptoms of PTSD as 
malingering and exaggeration.  R.H. diagnosed dementia, and 
attempted to explain the veteran's symptom exaggeration.  
R.H. did not indicate how he came to this diagnosis, how long 
the veteran had suffered from dementia, or how dementia was 
related to PTSD.  No other VA examiner has diagnosed the 
veteran with dementia, but all four have found psychometric 
data clearly indicating that the appellant exaggerated his 
cognitive symptoms.

As true with any piece of evidence, the weight to be attached 
to medical opinions is within the province of the Board as 
adjudicators.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  Further, the United States Court of Appeals for 
Veterans Claims has rejected the "treating physician rule," 
which holds that opinions of a claimant's treating physician 
are entitled to greater weight than opinions from medical 
experts who have not treated a claimant.  Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

The VA examinations, which include four separate findings, 
have greater probative value than the evidence offered by 
R.H.  VA examiners conducted thorough examinations and each 
found the veteran to be exaggerating his symptoms and 
malingering.  These examiners also diagnosed the veteran with 
a personality disorder.  They did not diagnose dementia.  The 
report from Dr. Dyer and VA clinical psychologist C.D. 
indicate the veteran was severely disabled due to his PTSD, 
but no corroborative studies were discussed which support 
their findings.  Therefore, little weight is assigned to 
these reports.  

The only explanation given by R.H. as to why VA examiners 
found the veteran to be exaggerating and malingering was due 
to error on the part of the examiners and the veteran's 
worsening PTSD symptoms.  Yet, the VA examiners offered their 
opinions after careful and comprehensive reviews of all 
claims folders, and thorough examinations and testing.  Those 
reports are found to warrant great probative weight.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Entitlement to an increased disability 
evaluation from April 25, 2003 to November 13, 2004, is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent from 
April 25, 2003 to November 13, 2004 is denied.  


REMAND

The veteran contends that his PTSD is more severe than 
reflected by his current 30 percent disability rating.  Four 
VA examiners have found the veteran's symptom presentation 
consistent with malingering.  The veteran, however, has not 
had a VA PTSD examination since November 2004.  Therefore, 
the veteran should be scheduled for a VA PTSD and medical 
examination.

Finally, in December 2006, the veteran submitted additional 
evidence.  Significantly, neither the representative nor the 
veteran waived initial consideration of this evidence by the 
RO.  Accordingly, this case must be remanded to allow that 
consideration.  38 C.F.R. § 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be admitted for a 
period of observation and evaluation.  
During this term a  psychiatric 
examination by a panel of two board 
certified psychiatrists and neurologist 
must be scheduled and conducted in 
accordance with DSM-IV.  All appropriate 
studies, including PTSD subscales, are to 
be performed.  The examiners are 
instructed to determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability present, to 
include PTSD, a personality disorder, 
dementia, and malingering; and reconcile 
conflicting diagnoses.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.

The report of examination must include 
responses to each of the following items:

A.  Does the veteran have dementia?  
If so, what is the etiology of the 
dementia?

B.  Is it at least as likely as not 
that dementia is caused or 
aggravated by PTSD?  A complete 
rationale for the opinion must be 
provided.

C.  If dementia is diagnosed, but 
found not to be related to PTSD the 
examiner must, to the extent 
possible, distinguish the degree of 
impairment due to PTSD from any 
other nonservice-connected 
psychiatric disorder, to include any 
personality disorder and dementia.  
The examiner is to assign a GAF 
scale score for impairment due 
solely to PTSD.  If it is impossible 
to make such a distinction, the 
examiner should so state.

D.  A detailed description of the 
manifestations of the veteran's PTSD 
symtomotology stated in terms 
consistent with the rating criteria 
for psychiatric disabilities should 
be made.

2.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess.  The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.  The 

3.  The RO should consider the additional 
evidence submitted since the September 
2006 supplemental statement of the case.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


